              Case 2:19-cv-00299-MAT Document 26 Filed 07/01/20 Page 1 of 4




 1                                                           HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
      TIMTU WOLDEMARIAM, Parent and
 9    Guardian on behalf of EZANA KIDANE,
      A Disabled Student.
10                                                          Case No. 2:19-cv-00299-RSM
                      Plaintiff,
11                                                          ORDER APPOINTING
      v.                                                    GUARDIAN AD LITEM FOR
12
                                                            SETTLEMENT PURPOSES
      SEATTLE SCHOOL DISTRICT, a
13    Washington Municipal Corporation.
14                    Defendant.
15

16          THIS MATTER having come before the undersigned Judge of the above-entitled Court on
17   Plaintiffs’ Motion for Appointment of Guardian ad Litem for Settlement Purposes pursuant to
18   pursuant to LCR 17(c).
19          The Court hereby finds that Jo-Hanna Read is a fit and proper person to be appointed as
20   Guardian ad Litem for Plaintiff Ezana Kidane, an incompetent person, to investigate the
21   reasonableness of the settlement and of the proposed distributions with Seattle School District on
22   behalf of the incompetent person.
23          IT IS HEREBY ORDERED that Jo-Hanna Read, WSBA No. 6938, 600 N 36th Street, Suite
24   306, Seattle, Washington 98103-8698, telephone number (206) 739-7547, is appointed Guardian ad
25   Litem for Plaintiff Ezana Kidane and is authorized to litigate this action on his behalf.
26

      ORDER APPOINTING GUARDIAN                                          SUSAN B. MINDENBERGS
      AD LITEM FOR SETTLEMENT PURPOSES                                          ATTORNEY AT LAW
      Case No. 2:19-cv-00299-RSM                                         705 SECOND AVENUE, SUITE 1050
                                                                                SEATTLE, WA 98104
      Page 1 of 4                                                      TEL: (206) 447-1560; FAX: (206) 447-1523
                                                                                 SUSANMM@MSN.COM
              Case 2:19-cv-00299-MAT Document 26 Filed 07/01/20 Page 2 of 4




 1          ENTERED this 1st day of July, 2020.

 2

 3

 4                                                A
                                                  RICARDO S. MARTINEZ
 5                                                CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13   Presented by:

14   By: /s/ Susan B. Mindenbergs
     Susan B. Mindenbergs, WSBA No. 20545
15
     Attorney for Plaintiffs
16   Law Office of Susan B. Mindenbergs
     705 Second Avenue, Suite 1050
17   Seattle, WA 98104
     Telephone: (206) 447-1560
18   Facsimile: (206) 447-1523
     Email: susanmm@msn.com
19

20

21

22

23

24

25

26

      ORDER APPOINTING GUARDIAN                                  SUSAN B. MINDENBERGS
      AD LITEM FOR SETTLEMENT PURPOSES                                  ATTORNEY AT LAW
      Case No. 2:19-cv-00299-RSM                                 705 SECOND AVENUE, SUITE 1050
                                                                        SEATTLE, WA 98104
      Page 2 of 4                                              TEL: (206) 447-1560; FAX: (206) 447-1523
                                                                         SUSANMM@MSN.COM
              Case 2:19-cv-00299-MAT Document 26 Filed 07/01/20 Page 3 of 4




 1

 2

 3

 4

 5

 6

 7

 8                                   CERTIFICATE OF SERVICE

 9          I hereby certify that on June 8, 2020, the undersigned caused a true and correct copy of the

10   foregoing document to be served in the manner indicated below to the following individual(s):

11      Mark F. O’Donnell, WSBA No. 13606
        Karen L. Phu, WSBA No. 42136                            Legal Messenger
12      Attorneys for Defendant                                 Facsimile
        PREG O’DONNELL & GILLETT PLLC                           Electronic Mail
13      901 Fifth Avenue, Suite 3400                            U.S. First Class Mail
        Seattle, WA 98164                                       Electronic Filing/Eservice
14      Telephone: (206) 287-1775                               CM/ECF
        Facsimile: (206) 287-9113
15      Email: modonnell@pregodonnell.com
16      Email: kphu@pregodonnell.com

17      Jo-Hanna Read, WSBA No. 6938
        Proposed Settlement Guardian ad Litem                   Legal Messenger
18      Law Office of Jo-Hanna Read                             Facsimile
        600 N. 36th Street, #306                                Electronic Mail
19
        Seattle, WA 98103                                       U.S. First Class Mail
20      Telephone: (206) 739-7547                               Electronic Filing/Eservice
        Facsimile: (253) 244-9828                               CM/ECF
21      Email: jolawyer@read-law.com                         

22

23          The foregoing statement is made under the penalty of perjury under the laws of the United

24   States of America and the State of Washington and is true and correct.

25                 DATED this 8th day of June 2020.

26                                                 By: /s/ Christine A. Thomas
                                                   Christine A. Thomas, Paralegal
      ORDER APPOINTING GUARDIAN                                        SUSAN B. MINDENBERGS
      AD LITEM FOR SETTLEMENT PURPOSES                                        ATTORNEY AT LAW
      Case No. 2:19-cv-00299-RSM                                       705 SECOND AVENUE, SUITE 1050
                                                                              SEATTLE, WA 98104
      Page 3 of 4                                                    TEL: (206) 447-1560; FAX: (206) 447-1523
                                                                               SUSANMM@MSN.COM
           Case 2:19-cv-00299-MAT Document 26 Filed 07/01/20 Page 4 of 4



                                        Law Office of Susan B. Mindenbergs
 1                                      705 Second Avenue, Suite 1050
                                        Seattle, WA 98104
 2                                      Telephone: (206) 447-1560
                                        Facsimile: (206) 447-1523
 3                                      Email: christine@sbmlaw.net
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER APPOINTING GUARDIAN                           SUSAN B. MINDENBERGS
     AD LITEM FOR SETTLEMENT PURPOSES                           ATTORNEY AT LAW
     Case No. 2:19-cv-00299-RSM                          705 SECOND AVENUE, SUITE 1050
                                                                SEATTLE, WA 98104
     Page 4 of 4                                       TEL: (206) 447-1560; FAX: (206) 447-1523
                                                                 SUSANMM@MSN.COM
